Dismiss and Opinion Filed May 16, 2014.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00239-CR

                              DEMARCUS ROSS, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F10-99718-U

                            MEMORANDUM OPINION
                           Before Justices Lang, Myers, and Brown
                                  Opinion by Justice Myers
       Pursuant to section 54.051 of the Texas Family Code, on June 17, 2010, a juvenile court

transferred Demarcus Ross to district court to complete the remainder of his eight-year term of

community supervision for aggravated sexual assault of a child. Over the next three-and-a-half

years, the State filed several motions to revoke appellant’s community supervision and

adjudicate guilt, which were either withdrawn or denied, and appellant’s conditions of

supervision were modified. On February 20, 2014, the trial court granted the State’s January 22,

2014 motion to revoke and adjudicate guilt and sentenced appellant to eight years’

imprisonment. Appellant filed a motion for new trial and a notice of appeal. The trial court

granted appellant’s motion for new trial and on March 5, 2014 denied the motion to revoke and

modified the conditions of appellant’s community supervision. Appellant’s attorney has filed a
letter brief asserting that this Court no longer has jurisdiction over the appeal. We agree with

appellant.

       The granting of the motion for new trial restored this case to its position before the

revocation proceedings. See TEX. R. APP. P. 291.9(b). After the new trial was granted, the trial

court denied the State’s motion to revoke and modified the conditions of community supervision.

An order modifying the conditions of supervision is not an appealable order. See Balsaldua v.

State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977).

       We dismiss the appeal for want of jurisdiction.



                                                    /Lana Myers/
                                                    LANA MYERS
                                                    JUSTICE

Do Not Publish
TEX. R. APP. P. 47
140239F.U05




                                              –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

DEMARCUS ROSS, Appellant                             On Appeal from the 291st Judicial District
                                                     Court, Dallas County, Texas
No. 05-14-00239-CR        V.                         Trial Court Cause No. F10-99718-U.
                                                     Opinion delivered by Justice Myers,
THE STATE OF TEXAS, Appellee                         Justices Lang and Brown participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 16th day of May, 2014.




                                                     /Lana Myers/
                                                     LANA MYERS
                                                     JUSTICE




                                               –3–